
	
		II
		110th CONGRESS
		1st Session
		S. 734
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2007
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  rate of the tentative minimum tax for noncorporate taxpayers to 24
		  percent.
	
	
		1.Short titleThis Act may be cited as the
			 AMT Rate Reduction Act of
			 2007.
		2.Reduction in rate of
			 tentative minimum tax for noncorporate taxpayers
			(a)In
			 generalClause (i) of section
			 55(b)(1)(A) of the Internal Revenue Code of 1986 (relating to noncorporate
			 taxpayers) is amended to read as follows:
				
					(i)In
				generalIn the case of a
				taxpayer other than a corporation, the tentative minimum tax for the taxable
				year is—
						(I)24 percent of the
				taxable excess, reduced by
						(II)the alternative
				minimum tax foreign tax credit for the taxable
				year.
						.
			(b)Conforming
			 amendmentSubparagraph (A) of section 55(b)(1) of such Code is
			 amended by striking clause (iii).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
